Case 1:20-cv-21107-RNS Document 64 Entered on FLSD Docket 09/18/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 20-21107-CIV-SCOLA

   ERIC DOUGLAS, Individually and on Behalf
   of All Others Similarly Situated,

           Plaintiff,

           vs.

   NORWEGIAN CRUISE LINES, FRANK J.
   DEL RIO, and MARK A. KEMPA,

           Defendants.



                                       NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Michael Glenn, Esq., from the law firm of Holland & Knight LLP

  hereby appears as counsel on behalf of Defendants, Norwegian Cruise Lines, Frank J. Del Rio and Mark

  A. Kempa and requests that copies of all notices, pleadings and other papers served or filed in this action

  be furnished to him at the address shown below.

  Dated: September 18, 2020.                        Respectfully submitted,

                                                    HOLLAND & KNIGHT LLP
                                                    Counsel for Defendant Norwegian Cruise Lines, Frank J.
                                                    Del Rio and Mark A. Kempa
                                                    701 Brickell Avenue, Suite 3300
                                                    Miami, Florida 33131
                                                    Tel: (305) 374-8500
                                                    Fax: (305) 789-7799

                                                    By: /s/ Michael Glenn
                                                        Tracy A. Nichols (FBN 454567)
                                                        tracy.nichols@hklaw.com
                                                        Alex Gonzalez (FBN 991200)
                                                        alex.gonzalez@hklaw.com
                                                        Louise McAlpin (FBN 983810)
                                                        louise.mcalpin@hklaw.com
                                                        Allison Kernisky (FBN 41160)
                                                        Allison.kernisky@hklaw.com
                                                        Michael Glenn (FBN 1022871)
                                                        michael.glenn@hklaw.com
Case 1:20-cv-21107-RNS Document 64 Entered on FLSD Docket 09/18/2020 Page 2 of 2



                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 18, 2020, I electronically filed the foregoing document

  with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                          /s/ Michael Glenn
                                                          Michael Glenn




                                                     2

  #78491383_v1
